BLODGETT, P. J.
Heard upon motion to vacate a decree entered January 2, 1931, and to re-open the case.
At the time of the hearing of the motion of the Tucker Construction Co. to be relieved from further payments to Thomas Scotti, said Scotti was not present in Court when the case was called.
At a hearing April 1, 1931, on petition to have the matter re-opened, petitioner testified that notice had never been received by him of the pendency of the petition to have payments cease. The officer’s return disclosed copy of notice was left at the last and usual place of abode of said Scotti.
There is doubt in the mind of the Court as to whether Scotti ever received said notice, and the Court is of the opinion that such notice should be personally served, -or at least sent by registered mail.
Petition to vacate decree of January 2, 1931, granted.